        Case 1:18-cv-10225-MLW Document 488 Filed 02/20/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KIRSTJEN M. NIELSEN, et al.,             )
                                         )
                Defendants-Respondents.  )
                                         )

                      JOINT MOTION TO EXCEED 20-PAGE LIMIT

       Respondents and Petitioners jointly request that they be permitted to exceed the twenty-

page limit set forth in Local Rule 7.1(B)(4) for their opposition and reply to Petitioners’ motion to

enjoin the removal of two class members (ECF No. 466) due on February 20 and March 5

respectively. Because Petitioners’ motion concerns two class members with different factual

backgrounds, the parties require additional pages to fully address the issues present in each case.

Therefore, they respectfully seek leave to file memoranda on February 20 and March 5 that do not

exceed twenty-five pages.
       Case 1:18-cv-10225-MLW Document 488 Filed 02/20/20 Page 2 of 3



         Respectfully submitted this 20th day of February, 2020.



Matthew R. Segal (BBO # 654489)                  /s/ Stephen Provazza
Adriana Lafaille (BBO # 680210)                  Kevin S. Prussia (BBO # 666813)
AMERICAN CIVIL LIBERTIES UNION                   Shirley X. Li Cantin (BBO # 675377)
FOUNDATION OF MASSACHUSETTS, INC.                Stephen Provazza (BBO # 691159)
211 Congress Street                              Colleen M. McCullough (BBO # 696455)
Boston, MA 02110                                 Matthew W. Costello (BBO # 696384)
(617) 482-3170                                   WILMER CUTLER PICKERING
                                                   HALE AND DORR LLP
Kathleen M. Gillespie (BBO # 661315)             60 State Street
Attorney at Law                                  Boston, MA 02109
6 White Pine Lane                                Telephone: (617) 526-6000
Lexington, MA 02421                              Facsimile: (617) 526-5000
(339) 970-9283                                   kevin.prussia@wilmerhale.com
                                                 shirley.cantin@wilmerhale.com
                                                 stephen.provazza@wilmerhale.com

                                                 Counsel for Petitioners


JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director, Office of Immigration Litigation

J. MAX WEINTRAUB
Senior Litigation Counsel

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar #
24093943)
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation,
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov

Counsel for Respondents
                                             2
        Case 1:18-cv-10225-MLW Document 488 Filed 02/20/20 Page 3 of 3



           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I, Mary Larakers, hereby certify that in accordance with Local Rule 7.1(a)(2), counsel for

Petitioners and counsel for Respondents met and conferred in good faith to resolve the issues

presented by this motion on February 20, 2020, and have agreed to file this motion jointly.

                                                    /s/   Mary Larakers
                                                    Mary Larakers




                                                3
